EXHIBIT 10.2

 
AMENDMENT NO. 1 TO FORM OF EMPLOYEE STOCK OPTION GRANT LETTER, DELCATH SYSTEMS,
INC., 2009 STOCK INCENTIVE PLAN


This Amendment No. 1 to Form of Employee Stock Option Grant Letter, Delcath
Systems, Inc., 2009 Stock Incentive Plan (“Amendment”) is entered into as of the
11th day of March, 2010 by and among Delcath Systems, Inc., a corporation
organized and existing under the laws of the State of  Delaware, and having
offices at Rockefeller Center, 600 Fifth Avenue, 23rd Floor, New York, NY 10020,
U.S.A. (“Delcath”), and Eamonn P. Hobbs, CEO of Delcath (“Hobbs”).
 
WHEREAS, Delcath and Hobbs, on or about July 6, 2009, entered into an Employment
Agreement (the “Employment Agreement”); and


WHEREAS, the Employment Agreement included provisions indicating that certain
awards of stock options were being granted to Hobbs; and


WHEREAS, on or about July 6, 2009, Delcath and Hobbs entered into a Form of
Employee Stock Option Grant Letter, Delcath Systems, Inc., 2009 Stock Incentive
Plan (the “Stock Option Agreement”); and


WHEREAS, the Stock Option Agreement was intended to set forth the terms and
conditions of the stock options granted to Hobbs by the Employment Agreement;
and


WHEREAS, the Stock Option Agreement contained an error, whereby the Stock Option
Agreement failed to properly provide for the accelerated vesting of certain of
the options pursuant to Section 3.3(b) of the Employment Agreement, and was not
consistent with the stock option grant set forth in the Employment Agreement;
and


WHEREAS, the parties now desire to amend the Stock Option Agreement to correct
the error and to make the Stock Option Agreement consistent with the Employment
Agreement, as was the original intention of the parties;


NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and for other good and valuable consideration, the adequacy and receipt
of which are hereby acknowledged, Delcath and Hobbs agree as follows:


1.           Section 3(c) of the Stock Option Agreement is deleted in its
entirety and is replaced by the following:
 
If earlier than provided in Section 3(b) (and, without duplication, reduced by
any shares that have previously become exercisable pursuant to Section 3(b)),
provided you remain in continuous service as an employee of the Company or its
Subsidiaries on such date: (i) 125,000 of the shares subject to the Option shall
become exercisable upon receipt by the Company of financing from third party
investors of $15 million or more (gross proceeds), (ii) 125,000 of the shares
subject to the Option shall become exercisable on submission to the U.S. Food
and Drug Administration (the "FDA"), with the consent of the Board, of a
Premarket Approval or New Drug Approval (as such terms are used by the FDA) for
the Company's percutaneous hepatic perfusion treatment system, and (iii) 200,000
of the shares subject to the Option shall become exercisable upon the FDA's
formal written notice of such approval including FDA-approved labeling language
for the percutaneous hepatic perfusion treatment.


2.           This Amendment may be executed in one or more counterparts, any one
or all of which shall constitute but one agreement.  Delivery of an executed
signature page by facsimile transmission shall be as effective as delivery of a
manually signed counterpart.


3.           Except as otherwise modified herein, the Stock Option Agreement
remains in full force and effect without modification.
 

 DELCATH SYSTEMS, INC.    /s/ Barbra Keck  By: Barbra Keck  Title: Vice
President Controller  Date: March 11, 2010    /s/ Eamonn P. Hobbs  Eamonn P.
Hobbs

 
 
1

--------------------------------------------------------------------------------

 
